         Case 2:21-cr-00235-APG-EJY Document 20 Filed 09/10/21 Page 1 of 5




 1   GUSTAV W. EYLER
     Director
 2   WEI XIANG
     MEREDITH HEALY
 3   Trial Attorneys
     U.S. Department of Justice
 4   Consumer Protection Branch
     PO Box 386
 5   Washington, DC 20044
     Tel: (202) 532-4140; Fax: (202) 514-8742
 6   Wei.Xiang@usdoj.gov
     Meredith.B.Healy@usdoj.gov
 7
     CHRISTOPHER CHIOU
 8   Acting United States Attorney
     Nevada Bar Number 14853
 9   MINA CHANG
     Assistant United States Attorney
10   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
11   Tel: 702.388.6055 / Fax: 702.388.6418
     mina.chang@usdoj.gov
12   Attorneys for the United States

13                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
14

15   UNITED STATES OF AMERICA,                       Case No. 2:21-cr-00235-APG-EJY

16                Plaintiff,                         STIPULATION FOR PROTECTIVE ORDER

17                        v.

18   HAROLD DAVID SOBEL,

19                Defendant.

20

21          IT IS HEREBY STIPULATED AND AGREED between the parties, Gustav Eyler,
22   Director of the Department of Justice Consumer Protection Branch, Wei Xiang and Meredith
23   Healy, Trial Attorneys, Christopher Chiou, Acting United States Attorney for the District of
24   Nevada, Mina Chang, Assistant United States Attorney, and Defendant Harold David Sobel,
          Case 2:21-cr-00235-APG-EJY Document 20 Filed 09/10/21 Page 2 of 5




 1   and his counsel, Rene Valladares, Federal Public Defender, and Nisha Brooks-Whittington,

 2   Assistant Federal Public Defender, that this Court issue an Order protecting from disclosure to

 3   the public any discovery documents containing the personal identifying information (“PII”),

 4   such as names, addresses, and bank account numbers, of victims and other third parties in this

 5   case. Such documents shall be referred to hereinafter as “Protected Documents.” The parties

 6   state as follows:

 7          1.      The charges in this case are based in part on allegations that the defendant

 8   conspired to deceive banks about accounts that the defendant opened, in the District of Nevada

 9   in October 2019, for a co-conspirator referred to in the Indictment as CC-1. In a civil complaint

10   filed under 18 U.S.C. § 1345 in the Central District of California, the government has alleged

11   that the defendant, and others, participated in a bank fraud scheme involving, among other

12   things, unauthorized debits against consumer-victims’ bank accounts. United States v. Internet

13   Transaction Services, Inc., et al., 2:21-cv-06582 (C.D. Cal.) (the “Injunctive Matter”).

14          2.      The government intends, in this case, to voluntarily produce discovery materials

15   that cover some or all allegations in the Injunctive Matter. PII makes up a significant part of

16   those materials and such information itself, in many instances, has evidentiary value. Redacting

17   all of the PII will result in the defense receiving a set of discovery materials that may be

18   confusing and difficult to understand, and may make it challenging for defense counsel to

19   adequately evaluate the case, provide advice to defendant, and prepare a defense.

20          3.      However, a crime victim has the right to be treated “with respect for the victim’s

21   dignity and privacy.” 18 U.S.C. § 3771(a)(8). “In any court proceeding involving an offense

22

23

24

                                                       2
          Case 2:21-cr-00235-APG-EJY Document 20 Filed 09/10/21 Page 3 of 5




 1   against a crime victim, the court shall ensure that the crime victim is afforded” such right to

 2   privacy, among other rights. § 3771(b)(1). 1

 3          4.     Subject to the conditions listed herein, the government agrees to provide Protected

 4   Documents without redacting the PII. The government agrees that any discovery that does not

 5   contain PII, or in which all PII has been redacted, is not subject to the terms of this Protective

 6   Order. The government agrees to designate, in the file name, in the material itself, or in an

 7   accompanying cover letter, Protected Documents with a “CONFIDENTIAL” or “Subject to

 8   Protective Order” label. The government further agrees to separate, where practical, production

 9   of materials that are not subject to the Protective Order.

10          5.     Access to Protected Documents will be restricted to persons authorized by the

11   Court, namely the defendant, attorney(s) of record and attorneys' paralegals, investigators,

12   experts, secretaries, file clerks, law clerks, contractors, vendors, IT Department, and copy centers

13   employed by the attorney(s) of record or performing on behalf of defendant.

14          6.     The following restrictions will be placed on defendant, defendant’s attorney(s) and

15   the above-designated individuals unless and until further ordered by the Court. The defendant,

16   defendant’s attorneys and the above-designated individuals shall:

17                 a.      Not make copies of the Protected Documents for, or knowingly allow

18   copies of any kind of the Protected Documents be made for, any person that is not an authorized

19   person, and will take reasonable steps to protect against allowing copies of any kind of the

20   Protected Documents to be made for any person that is not an authorized person;

21

22

23

24
            1
                   The parties invoke this principle without asserting whether the groups of
     consumer-victims alleged in the Injunctive Matter are “crime victims,” as defined in 18 U.S.C.
     § 3771(e)(2)(A), for the currently charged offenses in this case against the defendant.
                                                      3
          Case 2:21-cr-00235-APG-EJY Document 20 Filed 09/10/21 Page 4 of 5




 1                  b.     Not knowingly allow any other person to read the Protected Documents

 2   and will take reasonable steps to prevent any person that is not an authorized person to read the

 3   Protected Documents; and,

 4                  c.     Not use the Protected Documents for any other purpose other than

 5   preparing to defend against the charges in the Indictment or any superseding indictment or

 6   information arising out of this case.

 7          7.      Defendant's attorneys shall inform any person, to whom they disclose the

 8   Protected Documents or to whom they know the defendant has disclosed the Protected

 9   Documents, of the existence and terms of this Court's order. Further, the defendant's attorney

10   shall take reasonable measure to inform any person, to whom disclosure may be made pursuant

11   to this order, of the existence and terms of this Court's order.

12          8.      No party shall file Protected Documents with or submit them to the Court or

13   reproduce their contents in any court filing unless the document or filing is placed under seal or

14   the PII is redacted. The procedures for use of Protected Documents during any hearing or the

15   trial of this matter shall be determined by the parties and the Court in advance of the hearing or

16   trial. The parties shall consider measures such as redacting Protected Documents to remove PII

17   and requesting that any exhibit containing PII be placed under seal. No party shall disclose

18   Protected Documents in open court without prior consideration by the Court.

19          9.      By the date of sentencing in this matter, or seven days after acquittal, whatever the

20   case may be, the defendant shall return to defense counsel any and all copies of Protected

21   Documents furnished to defendant.

22          10.     By the date of sentencing in this matter, or seven days after acquittal, whatever the

23   case may be, defense counsel shall direct all other authorized persons or others defense counsel

24

                                                       4
          Case 2:21-cr-00235-APG-EJY Document 20 Filed 09/10/21 Page 5 of 5




 1   has reason to believe have obtained copies of the documents, to return copies of Protected

 2   Documents to defense counsel's office.

 3          11.      At the conclusion of this action, defense counsel shall return to government

 4   counsel or destroy all copies of Protected Documents in defense counsel's possession, including

 5   copies of Protected Documents previously in the possession of all authorized persons and

 6   returned to defense counsel. This action will be deemed concluded after the completion of the

 7   final appeal in this matter, or if no appeal was filed, then the expiration of the statute of

 8   limitations for the filing of any final appeal of any matter, including collateral review.

 9
            GUSTAV W. EYLER
10          Director, Consumer Protection Branch

11          /s/ Meredith Healy                                                  9/10/21
            WEI XIANG                                                    DATE
12          MEREDITH HEALY
            Trial Attorneys
13
            CHRISTOPHER CHIOU
14          Acting United States Attorney

15          /s/ Mina Chang                                                      9/10/21
            MINA CHANG                                                   DATE
16          Assistant United States Attorney

17          /s/Nisha Brooks-Whittington                                         9/9/21
            NISHA BROOKS-WHITTINGTON                                     DATE
18          Counsel for Harold David Sobel

19          /s/Harold David Sobel                                               9/9/21
            HAROLD DAVID SOBEL                                           DATE
20
                                         ORDER
21
                  IT IS SO ORDERED this 10th day of September, 2021.
22

23                                                _______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
24

                                                        5
